Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 06/03/2022.
Claims 21-29, 30-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding to claims 21-29  although “means” is not recited, the term module (a beamforming control module), which can be used as a substitute for “means” is recited. In this case, in view of the claim language and corresponding use in the specification, the term “ module”  is being used as a generic placeholder


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of  U.S. Patent No.: US 11382014 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because



Claim 21 of the application serial number 17831791
Claim 1 of  U.S. Patent No.: US 11382014 B2
A beamforming control module for providing air-to-ground (ATG) wireless communication in various cells, the beamforming control module comprising processing circuitry configured for:
A beamforming control module for providing air-to-ground (ATG) wireless communication in various cells, the beamforming control module comprising processing circuitry configured for:
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft;
receiving dynamic position information indicative of at least an altitude of an in-flight aircraft, and a geographic location of the in-flight aircraft;
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining an altitude band in which the aircraft is located based on the dynamic position information;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
determining, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
selecting a base station having a coverage area associated with the dynamic position information, and selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft;
selecting a base station having a coverage area associated with the geographic location, and selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft;
providing both the dynamic position information and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.
providing both the geographic location and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.







Claim 22  of the application serial number 17831791
Claim 2 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern.

wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern.


Claim 23  of the application serial number 17831791
Claim 3 of  U.S. Patent No.: US 11382014 B2
.wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of a plurality of base stations is least likely to transmit into a coverage area of another base station.


wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of a plurality of base stations is least likely to transmit into a coverage area of another base station.



Claim 24  of the application serial number 17831791
Claim 4 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations.


wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations.




Claim 25  of the application serial number 17831791
Claim 5 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations.

wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations.



Claim 26  of the application serial number 17831791
Claim 6 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart.

wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart.


Claim 27  of the application serial number 17831791
Claim 7 of  U.S. Patent No.: US 11382014 B2
wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each.

wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each.







Claim 28  of the application serial number 17831791
Claim 8 of  U.S. Patent No.: US 11382014 B2
wherein flight plan information is received by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the flight plan information.

wherein flight plan information is received by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the flight plan information.



Claim 29  of the application serial number 17831791
Claim 9 of  U.S. Patent No.: US 11382014 B2
wherein a future location of the aircraft is determined by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the determined future location.

wherein a future location of the aircraft is determined by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the determined future location.










Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of  U.S. Patent No.: US 11382014 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Claim 30  of the application serial number 17831791
Claim 10 of  U.S. Patent No.: US 11382014 B2
An air-to-ground (ATG) wireless communication network comprising:
An air-to-ground (ATG) wireless communication network comprising:
a plurality of cells associated with corresponding base stations;
a plurality of cells associated with corresponding base stations;
a beamforming control module for providing ATG wireless communication in the cells, the beamforming control module comprising processing circuitry configured to:
a beamforming control module for providing ATG wireless communication in the cells, the beamforming control module comprising processing circuitry configured to:
receive dynamic position information indicative of at least an altitude of an in-flight aircraft; 
receive dynamic position information indicative of at least an altitude of an in-flight aircraft, and a geographic location of the aircraft;
determine an altitude band in which the aircraft is located based on the dynamic position information; 
determine an altitude band in which the aircraft is located based on the dynamic position information; 
determine, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
determine, based on a plurality of assigned ATG frequencies to respective different altitude bands, an ATG frequency associated with the altitude band in which the aircraft is located;
select one of the base stations having a coverage area associated with the dynamic position information as a selected base station, and selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft;
select one of the base stations having a coverage area associated with the geographic location as a selected base station, and selecting the ATG frequency determined to conduct wireless communication with an asset on the aircraft;
provide both the dynamic position information and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.

provide both the geographic location and the selected ATG frequency to the selected base station to enable the selected base station to direct a steerable beam to the aircraft using the selected ATG frequency.




Claim 31  of the application serial number 17831791
Claim 11 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern.

wherein the beamforming control module is further configured to direct the steerable beam toward the aircraft via a circularly polarized antenna array defining a substantially vertically extending radiation pattern.


Claim 32  of the application serial number 17831791
Claim 12 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of the base stations is least likely to transmit into a coverage area of another base station.

wherein the beamforming control module is further configured to select the base station to direct the beam based on which one of the base stations is least likely to transmit into a coverage area of another base station.



Claim 33  of the application serial number 17831791
Claim 13 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations.
wherein the beamforming control module is further configured to select a base station to direct the beam based on knowledge of boundaries of coverage areas of adjacent base stations.




Claim 34  of the application serial number 17831791
Claim 14 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations.

wherein the beamforming control module is further configured to select the base station to direct the beam based on knowledge of overlap areas associated with adjacent base stations.





Claim 35  of the application serial number 17831791
Claim 15 of  U.S. Patent No.: US 11382014 B2
wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart.

wherein the beamforming control module is further configured to select the base station to direct the beam, the base station defining a coverage area that is conical in shape having legs of the conical shape that are about 120 degrees apart.



Claim 36  of the application serial number 17831791
Claim 16 of  U.S. Patent No.: US 11382014 B2
wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each.

wherein multiple base stations define coverage areas that are conical in shape having legs of the conical shape that are about 120 degrees apart, and adjacent instances of the multiple base stations define cells having a diameter of about 20 kilometers each.



Claim 37  of the application serial number 17831791
Claim 17 of  U.S. Patent No.: US 11382014 B2
wherein flight plan information is received by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the flight plan information.

wherein flight plan information is received by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the flight plan information.



Claim 38  of the application serial number 17831791
Claim 18 of  U.S. Patent No.: US 11382014 B2
wherein a future location of the aircraft is determined by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the determined future location.

wherein a future location of the aircraft is determined by the beamforming control module, and wherein at least one base station to which the aircraft will be handed off in the future is predictively selected based on the determined future location.



Claim 39  of the application serial number 17831791
Claim 19 of  U.S. Patent No.: US 11382014 B2
wherein a second set of base stations define wedge shaped cells that overlap each other to provide coverage over a large geographical area, wherein the plurality of cells associated with the corresponding base stations define substantially vertically oriented, conically shaped cells, and wherein one of the corresponding base stations is collocated with one base station of the second set of base stations.

wherein a second set of base stations define wedge shaped cells that overlap each other to provide coverage over a large geographical area, wherein the plurality of cells associated with the corresponding base stations define substantially vertically oriented, conically shaped cells, and wherein one of the corresponding base stations is collocated with one base station of the second set of base stations.



Claim 40  of the application serial number 17831791
Claim 20 of  U.S. Patent No.: US 11382014 B2
wherein another one of the corresponding base stations is not collocated with any base station of the second set of base stations.

wherein another one of the corresponding base stations is not collocated with any base station of the second set of base stations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412